ROBINSON, J.
1.The several sections of the General Code relating to the powers and duties of the superintendent of insurance are in pari materia and ■should be so construed.
. 2. Sections 9592-12, 9592-13 and 9592-14, 'General Code, empower the superintendent of insurance, upon his own motion, to disapprove an- agreement entered into between insurance -companies or entered into or acted upon by an insurance company of companies and a rating bureau’with regard to the making, fixing or . collecting of any rate for fire insurance upon property within this state; and for the purpose of exercising his discretion intelligently in the premises, the superintendent of insurance ■ is empowered not only to address in ■quiries to any individual, association or bureau which is or has been making rates or estimates for rates for fire insurance upon property in relation to the organization, maintenance and operation and any other matters -connected with its transactions, and to require an accurate and detailed answer thereto, under the provisions of Section 9592-6, General Code, but also to exercise the general powers invested in him by Sections 617, 621, 622, 623, 625, 626 and 627-1, General Code, and to make a transcript- of such investigation and,' upon such investigation, to make an order approving or disapproving such agreement.
3. When a reasonable complaint, made in good "faith against his insurer by any person insured by a fire insurance policy on property in this state, that his insurer and other companies, or that his insurer and other companies and a rate making bureau, have entered into or acted upon an agreement with regard to the making, fixing or collecting of any rate for fire insurance upon property within- this state, is lodged with the superintendent of insurance, it is -his duty to serve notice upon the insurance companies and the rating bureau involved in such an agreement, to make an investigation under the powers invested in him by Sections 9592-14, 9592-6, 617, 621, 622, 625, 626 and 627-1, General Code, to make a transcript of such investigation and to make an order approving or disapproving such agreement and rate.
(Maishall, CJ., Day, Allen, Kinkade, Jones and Matthias, JJ., concur.)